Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  133979                                                                                                              Justices




  SHERMAN BELL, #173643

                Plaintiff-Appellant,

  v                                                                 SC: 133979
                                                                    CoA: 275352
  WAYNE CIRCUIT COURT CLERK,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of May 24, 2007, the Clerk of the Court is
  hereby directed to close this file.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2007                       _________________________________________
           jm                                                                  Clerk